DETAILED ACTION
Applicant’s 01/18/2022 response to the previous 11/12/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-7 as amended and/or filed in Applicant’s 01/18/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 February 2019 (20190226).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application number 2019-033019 filed on 26 February 2019 (20190226).



Response to Amendments/Arguments
Applicant’s 01/18/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 8 of the previous 11/12/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  The prior art made of record and not relied upon is 
US 20150246683 A1 to Kuramochi; Toshikatsu teaches inter alia one manner of responding to an abnormality in a steer by-wire system in for example, Figure 1 and para:
“[0033] Hereinafter, an embodiment of the disclosure will be described in detail with reference to the accompanying drawings. FIG. 1 is a schematic configuration diagram of a vehicle steering device according to the embodiment of the disclosure. A vehicle steering device 11 is a steer-by-wire (SBW) type steering device. The vehicle steering device 11 has a function of generating a steering force (SBW mode) by driving the below-described steering motor 29, electronic power steering (EPS) function of generating an auxiliary force (EPS mode) applied to manual steering of a driver by driving the steering motor 29 for example at the time of a failure of the below-described steering reaction force motor 16, and a function of allowing manual steering (manual steering mode) of a driver for example at the time of a failure of the steering reaction force motor 16 and the steering motor 29.” (Emphasis added)

However, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  The closest prior art of US 20110297473 A1 to Krahn; Aaron Kelly (Krahn) and US 7130728 B2 to Suzuki; Hiroshi (Suzuki) fails to teach or render obvious a control device for a steer-by-wire vehicle, the steer-by-wire vehicle comprising: a power supply device; and actuators operated by electric power supplied from the power supply device, the actuators comprising: a turning actuator configured to turn a wheel of the steer-by-wire vehicle; and a reaction actuator configured to apply a reaction torque to a steering wheel of the steer-by-wire vehicle, the power supply device comprising: a main power supply; and a backup power supply configured to supply the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220217 

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665